MEMORANDUM **
Dora Thurman, proceeding pro se, filed an employment discrimination claim *639against Appellees (“General Mills”) pursuant to 42 U.S.C. § 1981. Thurman appeals District Judge Wilson’s grant of summary judgment in favor of General Mills. We have jurisdiction based on 28 U.S.C. § 1291.
To evaluate claims of intentional discrimination where intent itself is generally impossible to prove, courts apply a burden-shifting analysis. McDonnell Douglas v. Green, 411 U.S. 792, 802-03, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). Under McDonnell Douglas, if the plaintiff satisfies the initial burden of establishing a prima facie case of racial discrimination, the burden shifts to the defendant to prove it had a legitimate nondiscriminatory reason for the adverse employment action. Id. at 802, 93 S.Ct. 1817. If the defense meets that burden, the plaintiff must prove that such a reason was merely a pretext for intentional discrimination. Tex. Dep’t. of Cmty. Affairs v. Burdine, 450 U.S. 248, 253, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981).
Even assuming that Thurman established a prima facie case of discrimination, she has not met her burden because General Mills provided a legitimate nondiscriminatory reason for terminating her and Thurman has not demonstrated that General Mills’ reasoning was merely a pretext for intentional discrimination. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1062 (9th Cir.2002). General Molls terminated Thurman based on her poor attendance, and Thurman has not presented any evidence to the contrary. Even if General Mills wrongly applied its own attendance policy (as it now admits), this does not demonstrate racial discrimination. A non-diseriminatory reason honestly held is not a pretext for discrimination even if that reason ultimately lacked foundation. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.